           Case 1:20-cv-03644-CM Document 7 Filed 06/10/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LEONARDO MEDINA,

                           Plaintiff,
                                                                       20-CV-3644
                    -against-
                                                             ORDER GRANTING IFP
CHINESE GOVERNMENT; TOWN OF                              APPLICATION IN PRISONER CASE
WUHAN,

                           Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff’s application for leave to proceed without prepayment of fees is granted. A

prisoner bringing a civil action is required to pay the full $350 filing fee even when proceeding

in forma pauperis (IFP), that is, without prepayment of fees. See 28 U.S.C. § 1915(b)(1). The

Court must collect, when funds exist in a prisoner’s account, an initial partial filing fee 1 plus

monthly payments. The agency having custody of the prisoner shall forward payments from the

prisoner’s account to the Clerk of Court each time the amount in the account exceeds $10, until

the filing fees are paid. 28 U.S.C. § 1915(b)(2); see also In the Matter of the Prison Litigation

Reform Act, Second Amended Standing Order, M10-468 (S.D.N.Y. May 26, 2010) (requiring

agencies to calculate and remit the statutory fees for litigants in their custody).

       Plaintiff has executed a prisoner authorization that authorizes the agency having custody

of Plaintiff, or any agency to which Plaintiff is transferred, to send a certified copy of Plaintiff’s

prison trust fund account for the past six months to this Court. The prisoner authorization further


       1
          The initial partial filing fee is 20 percent of the greater of – (A) the average monthly
deposits to the prisoner’s account; or (B) the average monthly balance in the prisoner’s account
for the 6-month period immediately preceding the filing of the complaint. 28 U.S.C
§ 1915(b)(1)(A).
            Case 1:20-cv-03644-CM Document 7 Filed 06/10/20 Page 2 of 3



authorizes the agency to calculate the amounts specified by 28 U.S.C. § 1915, to deduct those

amounts from Plaintiff’s prison trust fund account (or institutional equivalent), and to disburse

those amounts to this Court.

                                           CONCLUSION

         The Clerk of Court is directed to send a copy of this order and the prisoner authorization

to the agency having custody of Plaintiff. That agency is directed to forward copies of Plaintiff’s

prison trust fund account for the past six months and to disburse the payments required under 28

U.S.C. § 1915 to the United States District Court for the Southern District of New York and to

include the above docket number on the disbursement before sending it to the Court. If Plaintiff

is transferred to another facility, the current facility shall provide a copy of this order to the

facility to which Plaintiff is transferred. The Clerk of Court is also directed to send a copy of this

order to Plaintiff and note service on the docket.

         Finally, it is Plaintiff’s obligation to promptly submit a written notification to the Court if

Plaintiff’s address changes, and the Court may dismiss the action if Plaintiff fails to do so.

SO ORDERED.

Dated:     June 10, 2020
           New York, New York

                                                              COLLEEN McMAHON
                                                          Chief United States District Judge




                                                    2
Case 1:20-cv-03644-CM Document 7
                               4 Filed 06/10/20
                                       05/28/20 Page 3
                                                     1 of 3
                                                          1
